Citation Nr: 0103830	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96 - 38 294	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968, including service in the Republic of Vietnam 
from May 1967 to May 1968.

On December 24, 1997, the Board of Veterans' Appeals (Board) 
issued a decision which the claimant appealed to the United 
States Court of Appeals for Veterans' Claims (Court).  On 
June 1, 2000, the Court remanded the case to the Board for 
another decision, taking into consideration the matters 
raised in its order.  In that order, the Court stated that 
the appellant filed a brief in which he contested only the 
post-traumatic stress disorder (PTSD) claim and that the 
Court considered the other claim addressed in the Board's 
decision as having been abandoned.  


REMAND

In April 1995, the claimant filed a claim for service 
connection for PTSD.  In response, the Department of Veterans 
Affairs (VA) Regional Office (RO) asked that the claimant 
submit information regarding inservice stressors.  In May 
1995, the claimant responded that "[w]hile on a firing 
mission [with Battery B, 6th Battalion, 27th Artillery] we 
fired on and hit friendly troops [and] were threatened with 
court 
[-]martial over the mishap."  He also reported that while 
under enemy fire en route from Camp Carol to Saigon, an 
"ammo depot fell on [him] and cut [his] head open" 
requiring stitches.  He indicated that this occurred at 
approximately the time he was promoted to E-4.  

Private treatment records, dated between January 1992 to 
April 1993, indicate that the veteran complained of 
headaches, memory problems, and nerves, among other things.  
At a May 1995 VA examination, the claimant recounted that 
while in Vietnam he had killed American troops "while on a 
firing mission", and that "he was the powder handler."  He 
indicated that his primary mission while in Vietnam consisted 
of "driving a truck and handling ammunition."  He recalled 
that while in 

Vietnam he had sustained a head injury which knocked him 
unconscious.  He was bandaged and received stitches "in the 
field."  The claimant reported that he began experiencing 
problems with his short and long-term memory after he 
returned from Vietnam and that following service he had 
sought mental health treatment from a family practice 
physician and a psychiatrist.  He complained of memory loss, 
depression, recurrent, intrusive, and distressing 
recollections of Vietnam, and dreams which involved graves.  
He also indicated that he had twice attempted suicide.  
Psychological testing was performed and interpreted.  The 
examiner diagnosed the claimant with PTSD and recurrent major 
depression.  

In November 1995, the RO requested verification of the 
veteran's claimed inservice stressors from the U. S. Army and 
Joint Services Environmental Support Group (ESG).  In 
response, the ESG reported that "Operational Reports-Lessons 
Learned" for the claimants' battalion from November 1, 1967, 
to April 30, 1968, failed to verify a "friendly fire" 
incident.  The ESG noted that casualty data did not list the 
claimant as having been wounded or injured.  It also 
indicated that events such as the appellant's claim of having 
been threatened with court-martial "are seldom found in the 
combat records."  The ESG related that in order to conduct 
further research about specific combat incidents, more 
information would be needed, including " the most specific 
date possible, type and location of the incident, numbers and 
full names of casualties, unit designations to the company 
level, and other units involved."  The ESG also indicated 
that it does not maintain Morning Reports (MR's) submitted by 
Battery B, 6th Battalion, 27th Artillery for 1968.  It noted 
that MR's can "verify daily personnel actions such as 
wounded, killed, or missing in action, or transfers," and 
that MR's could be obtained from the Director, National 
Archives and Records Administration (NARA).  

In January 1996, the RO denied service connection for PTSD.  
In response to an RO request in February 1996, the National 
Personnel Records Center (NPRC) provided copies of the 
claimant's service personnel and administrative records.  
Those records indicated that the claimant served as an 
ammunition handler and cannoneer and was involved in the 
Vietnam Counter Offensive Phase II.  


Private treatment records from April 1995 to October 1996 
indicated that the claimant had complained of difficulty with 
his memory, sleeping, and nerves.  In July 1996, he was 
diagnosed with PTSD and an organic mental disorder.  

In January 1997, the RO requested that the appellant provide 
more specific information as to his inservice stressors so 
that ESG could conduct further research.  The RO requested 
that the appellant provide "the most specific date possible, 
the type and location of the incident and number and full 
names of casualties, unit designations to the company level, 
and other units involved."  In February 1997, the claimant 
responded that "[m]uch of the information [the RO] requested 
was never given to" him and that he had had "problems 
remembering the dates" and referred the RO to his previously 
filed statements.  He also noted that he had gotten a "head 
injury when [an] ammo bunker fell on [him] during incoming."  

The Court noted that the veteran claimed as one of his 
inservice stressors that he had been injured while under 
enemy fire and had required stitches, and that this took 
place around the time he was promoted to E-4.  The claimant 
was promoted to E-4 in April 1968.  The ESG indicated to the 
RO that it did not maintain Morning Reports (MR's) submitted 
by Battery B, 6th Battalion, 27th Artillery for 1968, but they 
could be obtained from NARA.  According to the ESG, these 
records could "verify daily personnel actions such as 
wounded in action."  The record does not indicate whether VA 
ever made such a request to the Director, National Archives 
and Records Administration (NARA).  By failing to seek such 
records, VA failed in its duty to assist the claimant.  
Accordingly,  the Court vacated the Board's December 1997 
decision and remanded the case to the Board for another 
decision, taking into consideration the matters raised in its 
order.  The Court instructed the Board to address the 
additional deficiencies cited by the appellant, to reexamine 
the evidence of record, seek any other evidence it finds 
necessary, and to issue a timely, well-supported decision in 
the case.  

The Court's remand informed the appellant that he had the 
right to submit additional evidence and argument necessary to 
the resolution of the claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 

App. 129 (1992).  In September 1999, the appellant submitted 
additional evidence in support of his claim, consisting of 
records obtained from the National Archives and Records 
Adminstration (NARA) showing that at approximately 0830 hours 
on April 9, 1968, a 175 mm. artillery round was fired by gun 
#2, Battery B, 6th Battalion, 27th Artillery, located at Phouc 
Binh, impacting in the immediate area of friendly forces and 
causing the death of one and the wounding of another U.S. 
serviceman, and the death of one and the wounding of another 
civilian indigenous serviceman.  The Report of Investigation 
included statements from crewmen, including the individual 
who adjusted fire at the time of the incident, a letter from 
the Chief of Section for gun #2, identifying the acting chief 
at the time of the incident; a letter from the acting Chief 
of Section for gun #2 at the time of the incident; a 
statement from the gunner of gun #2 at the time of the 
incident; and a statement from the serviceman who was 
opening, inspecting, and preparing powder charges for gun #2 
and carrying them to the gun at the time of the incident.  
The claimant was not one of the named individuals.  The 
veteran's stressor statement, received in May 1995, asserts 
that it was the veteran who "was handling the powder at the 
time."  The individuals held responsible for the occurrence 
of the incident were persons other than the claimant.  As no 
waiver of initial review of the additional evidence was 
provided, that evidence is referred to the RO for initial 
review and consideration in the RO's readjudication of the 
issue on appeal.  

The original version of  38 C.F.R. § 3.304(f), effective May 
19, 1993, provided that for combat-related stressors, service 
department evidence that the veteran engaged in combat or was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
[38 C.F.R. § 4.125(a) - i.e., a diagnosis in conformity with 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that 

combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. (Amended to reflect the holding of Cohen v. Brown, 
10 Vet. App. 128 (1997), effective March 7, 1997.)  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991);  
38 C.F.R. § 3.304(d) (2000).  (The provisions of  38 U.S.C.A. 
§ 1154(b) were first enacted December 20, 1941.)

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

"Satisfactory lay or other evidence" under  38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Caluza v. Brown, 
7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  VA is not 
required to accept the veteran's assertion that he engaged in 
combat.  Gaines v. West, 11 Vet. App. 353 (1998).  Neither is 
VA required to accept statements or testimony which is 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998).  

A diagnosis of PTSD, related to service, which is based on an 
examination which relied upon an unverified history is 
inadequate.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997);  
West v. Brown, 7 Vet. App. 70, 77 (1994).

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a general rating 
formula for mental disorders described at 38 C.F.R. § 4.130 
(2000).  The appellant must be afforded another VA 
psychiatric examination under the newly-revised rating 
criteria.  

Further, pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before administrative or judicial 
review has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with 

the instructions of the Board remand will be returned to the 
RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions: 

1.  The RO should inform the appellant in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

2.  The claimant has reported that 
following service he sought mental health 
treatment from a family practice 
physician and a psychiatrist, and that he 
had twice attempted suicide.  The RO 
should ask the veteran to provide the 
exact names and addresses, dates of 
treatment, and any pertinent diagnoses 
offered by the family practice physician 
and the psychiatrist he consulted 
following service, as well as the dates 
and places he was treated or hospitalized 
after his suicide attempts.  

3.  The veteran should again be asked to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for PTSD since service 
separation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  



4.  The RO should request from the 
National Personnel Records Center (NPRC) 
any available copies of the veteran's 
Report of Medical History and his Report 
of Service Separation Examination 
completed at the time of service 
separation. 

5.  The RO should request from the 
Director, National Archives and Records 
Administration (NARA), legible copies of 
all Morning Reports submitted by Battery 
B, 6th Battalion, 27th Artillery for the 
period from May 1967 through May 1968, 
inclusive, in which the claimant's name 
appears.  That agency should further be 
asked to provide copies of the veteran's 
Report of Medical History and his Report 
of Service Separation Examination 
completed at the time of service 
separation, if available at that 
facility.  

6.  The veteran should again be asked to 
provide any additional specific 
information as to his claimed stressors, 
to include the most specific date(s} 
possible, type and location of the 
incident(s), numbers and full names of 
casualties, unit designations to the 
company level, and other units involved.

7.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD and who have 
not previously examined or treated the 
veteran.  The claims files and a complete 
copy of this Remand order must be made 
available to and be reviewed by the 
examiners prior to their examinations.  
The examinations are to be conducted in 
accordance with the fourth edition of the 
Diagnostic and 

Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate studies are 
to be performed.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
report provided by the USASCRUR, the 
service medical and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiners 
believe that PTSD is the appropriate 
diagnosis, they must specify the evidence 
relied upon to determine the existence of 
the stressors and specifically identify 
which stressor(s) 
detailed in the USASCRUR report, records 
submitted by the veteran's attorney, the 
service medical and administrative 
records, or verified by the RO is (are) 
responsible for their conclusion.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that the examiners reviewed the 
medical history contained in the claims 
folders, and that any diagnosis of PTSD 
was based on the verified record history 
provided by USASCRUR and/or the RO.  If 
the psychiatric examiners relied upon a 
history which was not verified, that 
examination report must be returned as 
inadequate for rating purposes.  The 
Board emphasizes 

that the Court has held that a diagnosis 
of PTSD, related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report of VA psychiatric 
examination does not affirmatively 
reflect that the examiners reviewed the 
veteran's complete claims files, the 
examination report is inadequate and 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.

9.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for PTSD, including 
consideration of that portion of the VA 
Schedule for Rating Disabilities (Rating 
Schedule) related to psychiatric 
disability in effect on and after prior 
to November 7, 1996, as well as the 
provisions of  38 C.F.R. § 3.304(f) in 
effect on and after March 7, 1997, in 
light of the additional evidence 
obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his attorney should be 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



